Citation Nr: 0429362	
Decision Date: 10/28/04    Archive Date: 11/08/04

DOCKET NO.  03-27 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
post-traumatic stress disorder (PTSD).

2.  Entitlement to an increased evaluation for bilateral 
hearing loss, currently evaluated as 10 percent disabling.

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. A. Herman, Counsel




INTRODUCTION

The veteran had over 20 years of active military service 
between October 1952 and December 1972.

This matter arises from a September 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in North Little Rock, Arkansas, which denied an increased 
evaluation for bilateral hearing loss, evaluated as 10 
percent disabling.  This appeal also stems from a December 
2002 rating action that denied service connection for PTSD.

The veteran was afforded a personal hearing before the 
undersigned veterans law judge at the local RO in March 2004.  
A transcript of the hearing is associated with the claims 
file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran contends that he has been diagnosed as having 
PTSD.  He maintains his PTSD is the result of combat-related 
stressors.  He says he actively engaged in combat during his 
service in the Korean War.  The veteran also asserts that his 
service-connected bilateral hearing loss warrants a higher 
disability evaluation. 

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), which redefined VA's 
duty to assist, enhanced its duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim, and eliminated the well-grounded-claim requirement.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, and 3.326 (2004) 
(regulations implementing the VCAA).  This change in the law 
is applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. § 5107 note 
(Effective and Applicability Provisions) (West 2002).  

The Act and the implementing regulations provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, unless there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  VA also is required to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of this VCAA-duty-to-notify-notice, VA is required to 
specifically inform the claimant which portion of the 
information and evidence, if any, is to be provided by the 
claimant and which portion, if any, VA will attempt to obtain 
on behalf of the claimant.

At his March 2004 personal hearing, the veteran stated that a 
private physician had diagnosed him as having PTSD.  He 
identified the physician as Dr. Orange.  A review of the 
claims folder fails to show the presence of any records or 
reports from Dr. Orange.  Under VA's duty to assist, an 
effort must be made to obtain these records.  

Further, the Board notes that the veteran does not appear to 
have been given proper notice of laws and regulations 
pertaining to his request to reopen his claim of service 
connection for PTSD.  The veteran has not been apprised of 
what type(s) of evidence would serve as new and material 
evidence to reopen his claim.  As discussed above, the VCAA 
requires VA to inform the veteran of the evidence necessary 
to substantiate his claim.   See Quartuccio v. Principi, 16 
Vet. App. 183 (2000) and Huston v. Principi, 17 Vet. App. 195 
(2003).  However, it is the RO that must insure compliance 
with the notice provisions in the first instance.  
Accordingly, this case must be Remanded.

The veteran also states that his service-connected hearing 
loss has worsened since his last VA audiology examination, 
which is over 2 years old.  He says his hearing acuity has 
definitely decreased over the past couple of years.  The 
Board therefore finds that another VA audiology examination 
would be helpful in assessing the nature and severity of the 
veteran's service-connected hearing loss.  See Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991) (the "fulfillment of 
the statutory duty to assist . . . includes the conduct of a 
thorough and contemporaneous medical examination . . . so 
that the evaluation of the claimed disability will be a fully 
informed one").

In light of the above, this case is REMANDED to the RO for 
the following development:

1.  The RO must review the claims folder 
and ensure that all notification and 
development action required by the VCAA 
are fully complied with and satisfied.  
Specifically, the RO should:

(a) Notify the appellant of the 
information and evidence necessary to 
reopen his claim for service connection 
for PTSD and an increased evaluation for 
bilateral hearing loss.  

(b) Notify the appellant of the 
information and evidence he is 
responsible for providing;  

(c) Notify the appellant of the 
information and evidence VA will attempt 
to obtain, e.g., that VA will make 
reasonable efforts to obtain relevant 
records not in the custody of a Federal 
department or agency and will make as 
many requests as are necessary to obtain 
relevant records from a Federal 
department or agency; and 

(d) Request that the appellant provide 
any evidence in his possession that 
pertains to his claim.  

2.  The RO should obtain the necessary 
release to obtain a copy of all records 
and reports from Dr. Orange.

3.  The RO should obtain a copy of the 
veteran's complete medical file from the 
Little Rock VA Medical Center (VAMC) 
since May 2001 and Shreveport VAMC since 
October 2003.

4.  The veteran should be scheduled for a 
VA examination to determine the current 
severity of his service-connected hearing 
loss disability.  The claims folder, to 
include a copy of this Remand and any 
additional evidence secured, must be made 
available to and reviewed by the examiner 
prior to completion of the examination 
report, and the examination report must 
reflect that the claims folder was 
reviewed.  Any indicated studies should 
be performed.  The examiner must 
administer and provide a report of 
audiological testing, to include the 
results of Maryland CNC speech 
recognition testing, and bilateral 
auditory threshold testing at the 
frequencies of 1000, 2000, 3000, and 4000 
Hertz.  The examiner should also be asked 
to describe any interference in 
employment caused by the veteran's 
bilateral hearing loss.  All opinions 
expressed should be supported by 
reference to pertinent evidence.

5.  Thereafter, readjudicate the issues 
of whether new and material evidence has 
been received to reopen the claim of 
service connection for PTSD and 
entitlement to an increased evaluation 
for bilateral hearing loss.  If any of 
the issues on appeal remain denied, 
provide the appellant and his 
representative, if any, with a new 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim, 
including the applicable legal authority 
(including the VCAA) as well as a summary 
of any evidence received since the 
issuance of SSOC in October 2003.  Allow 
an appropriate period for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

